DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to an imaging system for a motor vehicle.
With regards to claim 1, Oh (US 2016/0227078) discloses a light blocking element (paragraph 36) for an imaging system for a motor vehicle (paragraph 35), the imaging system of the type including a camera lens and the light blocking element adapted to be attached to a motor vehicle windshield (paragraph 38), the light blocking element (paragraph 109) comprising, 
a bottom section (paragraph 36), 
a left wall section and a right wall section (paragraph 36), the left and right wall sections extending from an opening for reception of the camera lens between the left and right wall sections (paragraph 36), 
the left and right wall sections being attached to the bottom section at a first end (paragraph 36), 
the wall sections having a second end being adapted to be attached to the motor vehicle windshield (paragraph 116).
Nickodemus (US 2017/0152644) discloses a protective shield having one or more setting blocks positioned along the bottom component of the frame (paragraph 48).
The prior art, either singularly or in combination, does not disclose “…the light blocking element comprising, a bottom section, a left wall section and a right wall section, the left and right wall sections extending from an opening for reception of the camera lens between the left and right wall sections, the left and right wall sections being attached to the bottom section at a first end, the wall sections having a second end being adapted to be attached to the motor vehicle windshield; and the left and right wall sections being elastically deformable to allow the left and right wall sections to be compressed” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1. 
Also, peruse pages 8-11 of Applicant’s remarks wherein Applicant asserts that the prior art does not disclose the aforementioned limitation of claim 1.
With regards to claim 12, Oh (US 2016/0227078) discloses a light blocking element (paragraph 36) for an imaging system for a motor vehicle (paragraph 35), the imaging system of the type including a camera lens and the light blocking element adapted to be attached to a motor vehicle windshield (paragraph 38), the light blocking element (paragraph 109) comprising, 
a bottom section (paragraph 36), 
a left wall section and a right wall section (paragraph 36), the left and right wall sections extending from an opening for reception of the camera lens between the left and right wall sections (paragraph 36), 
the left and right wall sections being attached to the bottom section at a first end (paragraph 36), 
the wall sections having a second end being adapted to be attached to the motor vehicle windshield (paragraph 116).
Nickodemus (US 2017/0152644) discloses a protective shield having one or more setting blocks positioned along the bottom component of the frame (paragraph 48).
The prior art, either singularly or in combination, does not disclose “…the light blocking element comprising, a bottom section, a left wall section and a right wall section, the left and right wall sections extending from an opening for reception of the camera lens between the left and right wall sections, 4the left and right wall sections being attached to the bottom section at a first end, the wall sections having a second end being adapted to be attached to the motor vehicle windshield, the left and right wall sections being elastically deformable, and a frame section being attached to an outer surface of the first end of the wall sections and a front end of the bottom section” of claim 12.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 12. 
Also, peruse pages 8-11 of Applicant’s remarks wherein Applicant asserts that the prior art does not disclose the aforementioned limitation of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488